Citation Nr: 1227714	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  03-25 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a physical altercation.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to January 1987.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran's claim for service connection for residuals of a physical altercation was denied by the RO in August 1987.  The Veteran sought to reopen the claim and in a January 1999 decision, the Board denied the Veteran's claim to reopen.  The Veteran submitted a new claim to reopen in September 2002 which the Board reopened in a March 2006 decision.  The claim was remanded for a medical examination and opinion.  A November 2006 Board decision remanded the claim for an addendum to the opinion and in a March 2008 decision, the Board denied the Veteran's claim for service connection.  

The Veteran appealed to the Court of Appeals for Veterans Claims and in December 2008, the Court granted a joint motion for remand to the Board.  Pursuant to the Court's remand, the Board remanded the claim for further medical development in an April 2010 decision.  The Board again denied the Veteran's claim in a May 2011 decision.  The Veteran again appealed to the Court and the Court granted a January 2012 joint motion for remand.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran enlisted in the United States Army in May 1982 and underwent an initial medical examination for entrance into the military in March 1982.  A review of the Veteran's service treatment records reveals that in a March 1982 Report of Medical History, the Veteran disclosed that he had suffered an eye injury prior to service that needed surgery on the eye in 1970 when he was in the eighth grade.  The March 1982 Report of Medical Examination includes an entry showing concern about a nodule in the Veteran's left lung, but nothing is stated about the 1970 eye injury.  The Report of Medical Examination found that no disqualifying injuries or diseases were noted.

On about December 1, 1986, the Veteran was involved in a fist fight.  He received multiple injuries to his head and face that were described in a December 1, 1986, service treatment record entry as including contusions behind the left ear, on left cheek, on left jaw, and on left and right eyes.  The note also included that the Veteran had a history of steel plate in the left maxillary area.  A December 3, 1986, sinus and facial x-ray series resulted in a finding that the Veteran had no fractures.  Other examination reports show that the Veteran did not lose any teeth as a result of the fight.  In a December 5, 1986, report, the Veteran complained of persistent pain over left cheek.  In a December 12, 1986, clinic note the Veteran complained of experiencing headaches over the left eye and left temple, and pain in the left eye and blurred vision since the fight.  A December 12, 1986, ophthalmology report noted that the Veteran reported an injury in eight grade requiring eye muscle surgery and placement of metal plate in maxilla.  The examiner reported having doubt that the headaches were ocular related.  A December 16, 1986, neurological examination reported an assessment of post-traumatic headaches and a normal neurological examination.

The Veteran's claim has, essentially, two distinct parts; one dealing with presumption of soundness under 38 U.S.C.A. § 1111 (West 2002) and one dealing with a direct service connection theory under 38 U.S.C.A. § 1110 (West 2002).  Complicating the claim is the fact that the presumption of soundness pertains only to the left eye injury described in the medical evidence and the direct service connection theory primarily addresses conditions other than the left eye injury, including headaches, vision problems, and mood disorders.  

In claims for VA compensation benefits, there is a presumption of soundness, that is, a presumption that the veteran was in sound condition upon entrance into service, except as to disorders noted at that time.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1111 (West 2002).  The presumption can be overcome only when there is clear and unmistakable evidence that demonstrates that the injury or disease existed before acceptance into the military, and clear and unmistakable evidence that shows that the injury or disease was not aggravated by a veteran's service.  

As to the claim involving a presumption of soundness, the first issue is whether there is clear and unmistakable evidence that the Veteran's left eye injury pre-existed service.  If so, then following issue is whether there is clear and unmistakable evidence that the pre-existing left eye injury was not aggravated during the Veteran's service.  If there is no clear and unmistakable evidence that the Veteran's left eye injury was not aggravated in service, then the Veteran's claim must be granted.

The portion of the claim dealing with a direct service connection theory involves a determination of whether the Veteran's current headaches, mood disorder, vision problems and any other currently manifested and claimed residual of the altercation that occurred during service are related to the Veteran's service.  The Veteran's attorney has submitted a July 2012 letter that recites the evidence that he contends establishes a continuity of symptoms relating the Veteran's complaints of headaches to the in-service event.  The Board also notes that so long as a veteran had a diagnosed disability during the pendency of the claim, service connection criteria requiring a current disability was satisfied.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran's claim has been pending since September 2002.

Because medical opinions have never been requested using the applicable standard of proof, the Board must remand the claim for further development.  An appropriate examiner should review the Veteran's VA claims folder and provide an opinion whether there is clear and unmistakable evidence that the Veteran's left eye injury pre-existed service.  The Board observes that clear and unmistakable is a high standard of obvious, manifest, and undebatable.  The Board directs the examiner to consider the claim using the highest degree of medical certainty to determine whether the medical evidence shows that the Veteran's left eye injury pre-existed service.  If the examiner finds that the eye injury pre-existed service, then the examiner must provide an opinion whether it is clear and unmistakable that the pre-existing eye injury was not aggravated during service.  For purposes of this analysis, the examiner should assume that the term aggravated means permanently worsened beyond the natural progress of the disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The examiner must review the claims file and must note that review in the report.  The examiner should provide the following information, with a rationale provided for all opinions requested.

(a)  Review the Veteran's claims file and provide an opinion whether it is clear and unmistakable that the Veteran's left eye injury and surgery including installation of a metal plate in the left maxillary area pre-existed service.

(b)  If the left eye injury pre-existed service, provide an opinion whether it is clear and unmistakable that the pre-existing injury was not aggravated (permanently increased in severity beyond the natural progress of the disability) during the Veteran's service.

(c)  Describe the nature and extent of any claimed residuals of the December 1986 assault.  The examiner should specifically discuss headaches, vision problems and mood disorders that have been manifested by the Veteran since September 2002.

(d)  Provide an opinion whether it is at least as likely as not that any claimed residual including, but not limited to, headaches, vision problems, or mood disorders, is related to the Veteran's active duty service.

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


